DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 4/27/2022. Claims 12, 13, 15, 17-21, 23, 25-28, 30, 32 are pending and have been considered below.


Response to Arguments
In view of the amendment of 4/27 the 35 USC 112 rejection is withdrawn.
Applicant’s arguments with respect to claim(s) filed 4/27/22 have been considered but are moot in view of new ground of rejection necessitated by the amendment.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-13, 15, 17, 19-21, 23, 25, 27-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2020/0337651) in view of Blatt et al. (US 11,138,861) and Herbst et al. (US 2014/0184408) further in view of Madden (US 2019/0228397).
Regarding claim 12:
Kwan discloses a system and a computer-implemented method for identifying abnormal conditions (abstract; see figures), the method comprising: 
capturing sensor data by one or more sensors associated with a home environment (figures 1,4,6,8,10 [102,402,602,802,1002 are sensors and monitors]; para 92 {monitoring system may employ a combination of location sensors coupled to a person, health sensors coupled to a person, thermal sensors, video sensors, other sensors..}); 
analyzing the captured sensor data using a trained machine learning model (para 96 [AI machine learning]; para 107; figures), the trained machine learning model being trained using historical sensor data collected at a home environments and historical condition data (abstract [historical info]; para 6 [stored info]; para 72, 138), the historical condition data indicating conditions associated with individuals in the home environments (abstract [historical information related to conditions]); 
determining an abnormal condition of an individual in the home environment based upon the analysis using the trained machine learning model, the abnormal condition of the individual being a fall (para 43,46,54,77); 
generating an electronic notification indicating the abnormal condition of the individual via one or more processors (para 77 {alert status} is the notification; para 85); 
transmitting, via the one or more processors, the electronic notification indicating the abnormal condition of the individual (para 77 {alert status may be sent when the algorithms detect that the person could be in a “danger”}; para 54,85; [310,510,710,910 with alert to concerned party] in fig 3,5,7,9; para 68 [care providers]).
Kwan discloses all of the subject matter as described above, except for specifically teaching that (1) sensor data collected at a plurality of home environments; (2) a caregiver device to be presented with one or more options, in response to receiving a selection of the one or more options, requesting an emergency service to be provided to the individual; (3) wherein the trained machine learning model comprises a neural network comprising one or more layers, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function.
However, regarding (1) above Blatt discloses location monitoring system and method where sensor data collected at a plurality of home environments (column 8 lines 22-28 [a single premise is shown for simplicity …system may support multiple customers and therefore many premises. The system is comprised of connected sensors]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Blatt that monitor multiple premises for sensor data for modeled activities and send notification based on captured sensor data (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
However, regarding (2) above, Herbst discloses a system and method for alert management where a caregiver device to be presented with one or more options (abstract {caregiver receives a critical alert related to the patient, and the alert is presented on the mobile device… The alert includes options}), in response to receiving a selection of the one or more options (abstract; selection at 316 in fig 3; rejection at 414 in fig 4; fig 5 [accept, reject at 516,518]), requesting an emergency service to be provided to the individual (para 4,17 {forward the alert on to selected members}; 560 in fig 5; 940 in fig 9 [forwarded]; para 23 [selected member, as physician, specialist, hospitals provide emergency services] and throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Herbst in order to provide the caregiver to select the response to reject, accept or forward the alert to selected party to assist in addressing the alert (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
However, regarding (3) above Madden discloses dynamic model training wherein the trained machine learning model comprises a neural network comprising one or more layers, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function (para 57 {training a ML model may include establishing a network architecture, …  adding layers including activation functions (e.g., a rectified linear unit, softmax, etc.), loss function, and optimizer. In an embodiment, a different neural network type may be chosen}; para 49 and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Madden in order to provide Machine learning model with the activation, loss and optimizer function layers in the Kwon’s system for dynamic training and optimization of the Machine Learning model (KSR: Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to yield Predictable Results).
Regarding claim 20:
Kwan discloses a system and a computer-implemented method for identifying abnormal conditions (figures, abstract), comprising: 
a notification indicating an abnormal condition of an individual in a home environment from a device (figures; para 43,36; para 77 {alert status} is the notification; para 85), wherein the device is configured to capture sensor data one or more sensors associated with a home environment (figures 1,4,6,8,10 [102,402,602,802,1002 are sensors and monitors]; para 92) and analyze the captured sensor data using a trained machine learning model to determine the abnormal condition of the individual (para 96 [AI machine learning]; para 107; figures), wherein (i) the abnormal condition of the individual is a fall (para 43,46,54,77), and (ii) the trained machine learning model is trained using historical sensor data collected at a plurality of home environments and the historical condition data, the historical condition data indicating conditions associated with individuals in the plurality of home environments (para 6 [stored info]; para 72, 138; abstract [historical information related to conditions]; figs).
Kwan discloses all of the subject matter as described above, except for specifically teaching that (1) sensor data collected at a plurality of home environments; (2) receiving, via one or more processors of a caregiver device, a notification indicating an abnormal condition of an individual, in response presenting one or more options, and in response to receiving a selection of the one or more options, requesting an emergency service to be provided to the individual; (3) wherein the trained machine learning model comprises a neural network comprising one or more layers, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function. 
However, regarding (1) above Blatt discloses location monitoring system and method where sensor data collected at a plurality of home environments (column 8 lines 22-28 [a single premise is shown for simplicity …system may support multiple customers and therefore many premises. The system is comprised of connected sensors]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Blatt that monitor multiple premises for sensor data for modeled activities and send notification based on captured sensor data (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
However, regarding (2) above, Herbst discloses a system and method for alert management where receiving, via one or more processors of a caregiver device, a notification indicating an abnormal condition of an individual (abstract {caregiver receives a critical alert related to the patient), in response presenting one or more options (abstract {The alert includes options}), and in response to receiving a selection of the one or more options (selection at 316 in fig 3; rejection at 414 in fig 4; fig 5 [accept, reject at 516,518]), requesting an emergency service to be provided to the individual (para 4,17 {forward the alert on to selected members}; 560 in fig 5; 940 in fig 9 [forwarded]; para 23 [selected member, as physician, specialist, hospitals provide emergency services] and throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Herbst in order to provide the caregiver to select the response to reject, accept or forward the alert to selected party to assist in addressing the alert (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
However, regarding (3) above Madden discloses dynamic model training wherein the trained machine learning model comprises a neural network comprising one or more layers, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function (para 57 {training a ML model may include establishing a network architecture, …  adding layers including activation functions (e.g., a rectified linear unit, softmax, etc.), loss function, and optimizer. In an embodiment, a different neural network type may be chosen}; para 49 and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Madden in order to provide Machine learning model with the activation, loss and optimizer function layers in the Kwon’s system for dynamic training and optimization of the Machine Learning model (KSR: Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to yield Predictable Results).
Regarding claim 27:
Kwan discloses a computer system (figures; system 100 in fig 1; abstract) comprising: 
a first device comprising: one or more sensors configured to capture sensor data associated with a home environment (figures 1,4,6,8,10 [102,402,602,802,1002 are sensors and monitors]; para 92 {monitoring system may employ a combination of location sensors coupled to a person, health sensors coupled to a person, thermal sensors, video sensors, other sensors..}); and 
one or more processors (processing system in fig 1; figures 2-15) coupled to the one or more sensors and configured to: 
analyze the captured sensor data using a trained machine learning model (para 96 [AI machine learning]; para 107; figures), the trained machine learning model being trained using historical sensor data collected at home environments (abstract [historical info]; para 6 [stored info]; para 72, 138) and the historical condition data, the historical condition data indicating conditions associated with individuals in the home environments (abstract [historical information related to conditions]);
determine an abnormal condition of an individual in the home environment based upon the analysis using the trained machine learning model, the abnormal condition of the individual being a fall (para 43,46,54,77); 
generate a notification indicating the abnormal condition of the individual (para 77 {alert status} is the notification; para 85); and 
transmit the notification indicating the abnormal condition of the individual to a caregiver device (para 77 {alert status may be sent when the algorithms detect that the person could be in a “danger”}; para 54,85; [310,510,710,910 with alert to concerned party] in fig 3,5,7,9; para 68 [care providers]).
 Kwan discloses all of the subject matter as described above, except for specifically teaching that (1) sensor data collected at a plurality of home environments; (2) caregiver device configured to receive the notification indicating the abnormal condition of the individual; in response to receiving the notification indicating the abnormal condition of the individual, present one or more options; and in response to receiving a selection of the one or more options, request an emergency service to be provided to the individual; (3) wherein the trained machine learning model comprises a neural network comprising one or more layers, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function.
However, regarding (1) above Blatt discloses location monitoring system and method where sensor data collected at a plurality of home environments (column 8 lines 22-28 [a single premise is shown for simplicity …system may support multiple customers and therefore many premises. The system is comprised of connected sensors]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Blatt that monitor multiple premises for sensor data for modeled activities and send notification based on captured sensor data (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
However, regarding (2) above, Herbst discloses a system and method for alert management where caregiver device configured to receive the notification indicating the abnormal condition of the individual (abstract {caregiver receives a critical alert related to the patient, and the alert is presented}); in response to receiving the notification indicating the abnormal condition of the individual, present one or more options (abstract {The alert includes options}); and in response to receiving a selection of the one or more options (abstract; selection at 316 in fig 3; rejection at 414 in fig 4; fig 5 [accept, reject at 516,518]), request an emergency service to be provided to the individual (para 4,17 {forward the alert on to selected members}; 560 in fig 5; 940 in fig 9 [forwarded]; para 23 [selected member, as physician, specialist, hospitals provide emergency services] and throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Herbst in order to provide the caregiver to select the response to reject, accept or forward the alert to selected party to assist in addressing the alert (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
However, regarding (3) above Madden discloses dynamic model training wherein the trained machine learning model comprises a neural network comprising one or more layers, wherein at least one layer of the one or more layers is associated with at least one selected from a group consisting of an activation function, a loss function, and an optimization function (para 57 {training a ML model may include establishing a network architecture, …  adding layers including activation functions (e.g., a rectified linear unit, softmax, etc.), loss function, and optimizer. In an embodiment, a different neural network type may be chosen}; para 49 and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Madden in order to provide Machine learning model with the activation, loss and optimizer function layers in the Kwon’s system for dynamic training and optimization of the Machine Learning model (KSR: Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to yield Predictable Results).
Regarding claim 13,21,28:
Kwan discloses all of the subject matter as described above and wherein the captured sensor data comprises image data captured by one or more home- mounted cameras (802 in fig 8; 1002b in fig 10). 
Regarding claim 15,23,30:
Kwan discloses all of the subject matter as described above and wherein the neural network model is trained using the historical sensor data, wherein the historical sensor data comprises historical image data (abstract [historical info]; para 72 [data histories]; image monitors in figs 8,10). 
Regarding claim 17,25:
Kwan discloses all of the subject matter as described above and wherein the trained machine learning model comprises an image recognition model (para 43,46). 
Regarding claim 19:
Kwan discloses all of the subject matter as described above wherein the transmitting the electronic notification indicating the abnormal condition of the individual comprises requesting an emergency service to be provided to the individual (para 72 [medical emergency]; para 114 [emergency contact, relative, fire, hospital]).  


Claim 18,26,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2020/0337651) in view of Blatt et al. (US 11,138,861) Herbst et al. (US 2014/0184408) and Madden (US 2019/0228397) as above, further in view of Victor (US 10,325,471).
Regarding claim 18,26,32:
Kwan discloses all of the subject matter as described above, except for specifically teaching wherein determining an impact level of the fall using the trained machine learning model based on the captured sensor data. 
Victor discloses a system and method for detecting a medical emergency where determining an impact level of the fall using the trained machine learning model based on the captured sensor data (column 4, lines 25-30; figures 4,5; column 15, lines 30-35; and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Victor in order to provide information about medical emergency based on kinetic action of the individual based on sensor data (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631